Citation Nr: 1003056	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and bipolar disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sleep disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
January 1992.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO denied the Veteran's 
petition to reopen the previously denied claims for service 
connection for bipolar disorder, PTSD, and sleep apnea as new 
and material evidence had not been submitted.  

Although the Veteran had submitted separate claims for 
service connection for manic depression (bipolar disorder) 
and PTSD, the United States Court of Appeals for Veterans 
Claims has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has 
characterized the issue as a claim for entitlement to service 
connection for a psychiatric disorder, to include PTSD. 

The Board must initially determine whether new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claims.  Hickson 
v. West, 11 Vet. App. 374, 377 (1998).

In February 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The evidence reveals that the Veteran has received Social 
Security Administration (SSA) disability benefits for an 
unspecified disability.  In September 1999 a VA treatment 
provider noted that he was working with the Veteran on such a 
claim, and in May 2000, VA advised the Veteran that it was 
reducing his pension benefits due to information it had 
received showing receipt of SSA benefits.  Where there has 
been a determination with regard to SSA benefits, any records 
concerning that decision that are relevant to the Veteran's 
claim must be obtained.  Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010); Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  As the SSA's disability determination and any 
related medical records have not yet been associated with the 
claims file, a remand is necessary to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


